Citation Nr: 0410261	
Decision Date: 04/20/04    Archive Date: 04/29/04	

DOCKET NO.  00-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus with retinopathy and hypogonadism.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty from July 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The case is not ready for appellate review, and is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


REMAND

This case was previously remanded by the Board for additional 
development in May 2001.  At that time, the Board did not request 
that the veteran be provided an additional VA examination for his 
diabetes mellitus.  The Board requested that all additional 
treatment records be collected, that the RO review them and 
consider whether any complications of diabetes result in 
additional disability which might warrant compensable evaluations.  
The RO did collect the additional medical records and did issue 
supplemental statements of the case in February, August and 
November 2003 which included consideration of associated 
disability.  

However, whether the veteran has complications arising from his 
diabetes that might be compensable if separately evaluated remains 
a question which is not satisfactorily resolved in the clinical 
evidence on file.  The veteran was last provided VA examination in 
January 2000 (over four years ago), and the veteran has most 
recently complained of increase symptoms and specifically 
requested reexamination by VA in written statements submitted in 
2003.  While the veteran is shown to receive ongoing care and 
treatment on an outpatient basis approximately every three months, 
and while these records provide significant insight into the 
veteran's diabetes, they fail to answer the questions posed with 
respect to whether the veteran has compensable complications of 
diabetes so VA examination is necessary.  

The veteran's service-connected disability has been characterized 
as diabetes mellitus (Type I, Insulin-dependent), with retinopathy 
and hypogonadism.  The evidence on file also reasonably raises the 
question whether the veteran has peripheral neuropathy which is 
attributable to the veteran's diabetes which is consistently 
described as "not well controlled."  

While the veteran's appeal has included the issue of entitlement 
to TDIU, there is on file a report of contact by RO personnel 
completed in February 2003 which documents that the veteran's 
representative informed VA that the veteran continued to be 
employed and did not wish to pursue the TDIU issue.  On remand, 
the RO should request written confirmation of the withdrawal of 
this issue consistent with the writing requirement contained at 38 
C.F.R. § 20.204 (2003).  For these reasons, the case is REMANDED 
to the RO for the following action:

1.  The RO should collect any additional records of the veteran's 
treatment with VA after October 15, 2003, and add them to the 
claims folder.  

2.  The RO should contact the veteran and/or representative to 
determine whether they wish to continue the appeal on the issue of 
TDIU and to obtain a written withdrawal of that issue for 
inclusion in the claims folder if that is the veteran's intent.  

3.  The veteran should be scheduled for a VA examination by an 
appropriate physician to evaluate his Type I diabetes mellitus.  
The veteran's claims folder should be provided to the physician 
for review in conjunction with the examination.  This physician 
should also be provided with a copy of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In addition to providing a complete report 
of examination with respect to diabetes, the examination report 
should speak to the questions of whether the veteran requires 
multiple daily injections of Insulin, restricted diet, avoidance 
of strenuous occupational and recreational activities, whether he 
has episodes of ketoacidosis or hypoglycemic reactions requiring 
actual hospitalization (and when), how often he visits a diabetic 
care provider, and whether he has progressive loss of weight and 
strength.  

Another essential question presented is whether the veteran has 
complications that would be compensable if separately evaluated.  
The veteran is shown to have hypogonadism and some degree of 
diabetic retinopathy.  While he is shown to require the wearing of 
glasses due to ordinary astigmatism and/or myopia, it must be 
determined whether the veteran has actual compensable disability 
related to diabetic retinopathy which would include a loss of 
visual acuity specifically attributable to such retinopathy or 
scarring atrophy or irregularities of the retina with an 
irregular, duplicated, enlarged or diminished image.  If the 
physician conducting this examination is unable to make such 
determination, he should arrange for the veteran to be provided a 
specific examination of the eyes which is responsive to the 
question presented.  

Finally, there is also a question as to whether the veteran has 
peripheral neuropathy of the upper and/or lower extremities which 
is attributable to his diabetes.  He has complained of numbness 
and tingling, most recently of the feet.  The physician is 
specifically requested to determine whether the veteran has 
peripheral neuropathy of any of the peripheral nerves which is 
attributable to the veteran's service-connected diabetes which 
might at least be characterized as "mild."  If the physician 
conducting this examination is unable to make such determination, 
arrangements should be made for the veteran to be provided an 
appropriate neurological examination for the purpose of answering 
the question presented.  A complete and legible report of 
examination(s) must be provided which includes a clear statement 
of reasons and bases for any opinions provided.  

4.  After completion of the above development, the RO should again 
address the issue(s) presented on appeal.  If the decision is not 
to the veteran's satisfaction, he and the representative must be 
provided with an appropriate supplemental statement of the case 
which includes consideration of whether the veteran's diabetes 
results in complications that would be compensable if separately 
evaluated, and provided an opportunity to respond.  The case 
should then be returned to the Board after compliance with all 
appellate procedures.  The veteran need to nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





